SECOND AMENDMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of February 6, 2009 by and between TEKELEC, a California corporation
(the "U.S. Borrower"), Tekelec International, SPRL, a societe privee a
responsabilité limitée organized under the laws of the Kingdom of Belgium (the
"Belgian Borrower", and together with the U.S. Borrower, each a "Borrower" and
collectively, the "Borrowers"), the lenders who are or may become a party to
this Agreement (collectively, the "Lenders") and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the "Administrative Agent").

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrowers pursuant to
the Credit Agreement, dated October 2, 2008 by and among the Borrowers, the
Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement").

The Borrowers have requested that the Lenders amend the Credit Agreement
pursuant to the terms of this Amendment. Subject to the terms and conditions set
forth herein, the Lenders party hereto are willing to agree to such
modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Capitalized Terms. All capitalized terms used and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

Amendments. Pursuant to Section 14.2 of the Credit Agreement and effective in
accordance with Section 3 hereof, the Lenders hereby agree as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition, "Subsidiary" and submitting, in lieu thereof, the following new
definition, "Subsidiary" to read as follows:

"`Subsidiary' means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person, directly or indirectly
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency). Unless otherwise qualified, references to "Subsidiary" or
"Subsidiaries" herein shall refer to those of the U.S. Borrower."

--------------------------------------------------------------------------------



(b) Section 11.1(h) of the Credit Agreement is hereby amended by deleting such
subsection (h) in its entirety and substituting, in lieu thereof, the following
new subsection (h) to read as follows:

"(h) Subordinated Indebtedness made in the ordinary course of business owed by
any Subsidiary of the U.S. Borrower to the U.S. Borrower or the Belgian Borrower
or the Borrowers pursuant to Sections 11.3(f), (g) and (h);"

(c) Section 11.3(e) of the Credit Agreement is hereby amended by deleting such
subsection (e) in its entirety and substituting, in lieu thereof, the following
new subsection (e) to read as follows:

"(e) transfers of money among the Borrowers and the Subsidiaries of either
Borrower for the (i) purchase and sale of assets and services in the ordinary
course of business consistent with past practices and undertaken in good faith,
including without limitation, purchases and sales of inventory among the
Borrowers and the Subsidiaries, allocation of revenue and costs related to
maintenance contracts and sales and marketing costs, and licensing arrangements
among the Borrowers and the Subsidiaries and (ii) general operating expenses,
reasonable payroll, rental and travel expenses, allocation of revenue and costs
among the Borrowers and the Subsidiaries to reasonably comply with income tax
and other tax requirements of any applicable jurisdiction, and other operating
expenses in the ordinary course of business consistent with past practices and
undertaken in good faith of any Subsidiary of either Borrower;"

(d) Section 11.3(f) of the Credit Agreement is hereby amended by deleting such
subsection (f) in its entirety and substituting, in lieu thereof, the following
new subsection (f) to read as follows:

"(f) from the Closing Date through December 31, 2009, investments, loans and
advances by the U.S. Borrower in the Belgian Borrower in connection with the
capitalization, start-up, working capital and operating expenses of the Belgian
Borrower in an aggregate amount not to exceed $10,000,000 (all such investments,
loans and advances to be set forth in the Officer's Compliance Certificate);"

(e) Section 11.3(g) of the Credit Agreement is hereby amended by deleting such
subjection (g) in its entirety and substituting, in lieu thereof, the following
new subsection (g) to read as follows:

"(g) investments, loans and advances not in the ordinary course of business by
the U.S. Borrower in any of the Pledged Foreign Subsidiaries and by the Belgian
Borrower in Tekelec do Brasil Ltda., and Tekelec France SAS in a collective
aggregate amount not to exceed $10,000,000 at any one time outstanding during
the term of this Facility;"

(f) Section 11.3(h) of the Credit Agreement is hereby amended by deleting such
subsection (h) in its entirety and substituting, in lieu thereof, the following
new subsection (h) to read as follows:

--------------------------------------------------------------------------------



"(h) investments, loans and advances not in the ordinary course of business by
the U.S. Borrower and by the Belgian Borrower in any Subsidiary (other than the
Pledged Foreign Subsidiaries) in a collective aggregate amount not to exceed
$3,000,000 at any one time outstanding during the term of this Facility; and"

(g) Section 11.5 of the Credit Agreement is hereby amended by inserting the
following new subsection (h) to read as follows:

"(h) to the extent any of the transactions described in Section 11.3(e) are
considered to be `Asset Dispositions' under the provisions of this Section 11.5,
such transactions are permitted hereunder."

Conditions to Effectiveness. Upon receipt by the Administrative Agent of a duly
executed counterpart of this Amendment from each Credit Party and the Lenders,
this Amendment shall be deemed to be effective as of the date above stated (the
"Second Amendment Effective Date").

Limited Effect of Amendment. Except as expressly modified herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time. On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder," "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Credit
Agreement, the Notes and each of the other Loan Documents to "the Credit
Agreement", "thereunder", "thereof" or words of lie import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment constitutes a "Loan Document" as
defined in the Credit Agreement.

Representations and Warranties. After giving effect to the amendments set forth
herein, each Borrower hereby certifies that (a) each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the Second Amendment Effective
Date as if fully set forth herein (except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date) and (b) no Default or Event of Default has
occurred and is continuing as of the Second Amendment Effective Date.

Release. For and in consideration of the agreements of the Administrative Agent
and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrowers hereby forever release and discharge the Administrative Agent and the
Lenders, each of their respective officers, directors, employees, agents,
affiliates, representatives, successors and assigns (collectively, the "Released
Parties") from any and all claims, causes of actions, damages and liabilities of
any nature

--------------------------------------------------------------------------------



whatsoever, known or unknown, which the Borrowers ever had, now has or might
hereafter have against one or more of the Released Parties which relates,
directly or indirectly, to the Loan Documents or the transactions relating
thereto (collectively "Claim"), to the extent that any such Claim shall be based
in whole or in part upon facts, circumstances, actions or events existing on or
prior to the date hereof.

Covenant Not to Sue. The Borrowers, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenant and agree with and in favor of each Released Party that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any Claim released, remised and discharged by the
Borrowers pursuant to Section 6 above. If the Borrowers or any of its respective
successors, assigns or other legal representatives, or any Loan Party, or its
respective successors, assigns, and other legal representatives violates the
foregoing covenant, each of the Borrowers, for itself and its respective
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all reasonable attorneys' fees and costs incurred by any Released
Party as a result of such violation.

Miscellaneous.

Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the State of New York.

Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their beneficiaries, successors and assigns.

Further Assurances. The parties hereto shall execute and deliver such additional
documents and take such additional action as may be necessary or desirable to
effectuate the provisions and purposes of this Amendment.

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

--------------------------------------------------------------------------------



[Signature Pages To Follow]

 

 

 

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

TEKELEC

,
as Borrower and Borrower Agent



By: /s/ William H. Everett
Name: William H. Everett
Title: EVP & CFO

 

TEKELEC INTERNATIONAL, SPRL

,
as Borrower



By: /s/ William H. Everett
Name: William H. Everett
Title: Manager

 

 

 

--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

,
as Administrative Agent, Swingline Lender, Issuing
Lender and Lender



By: /s/ C. Douglass Riddle
Name: C. Douglass Riddle
Title: Senior Vice President

 

 

 

--------------------------------------------------------------------------------

THIRD AMENDMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of June 12, 2009 by and between TEKELEC, a California corporation (the
"U.S. Borrower"), Tekelec International, SPRL, a societe privee a responsabilité
limitée organized under the laws of the Kingdom of Belgium (the "Belgian
Borrower", and together with the U.S. Borrower, each a "Borrower" and
collectively, the "Borrowers"), the lenders who are or may become a party to
this Agreement (collectively, the "Lenders") and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the "Administrative Agent").

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrowers pursuant to
the Credit Agreement, dated October 2, 2008 by and among the Borrowers, the
Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement").

The Borrowers have requested that the Lenders amend the Credit Agreement
pursuant to the terms of this Amendment. Subject to the terms and conditions set
forth herein, the Lenders party hereto are willing to agree to such
modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Capitalized Terms. All capitalized terms used and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

Amendments. Pursuant to Section 14.2 of the Credit Agreement and effective in
accordance with Section 3 hereof, the Lenders hereby agree as follows:

(a) Section 1.01 of the Credit Agreement shall be amended by adding in
alphabetical order the following defined terms and the corresponding definitions
thereof:

"Dollar L/C Deposit" has the meaning assigned thereto in Section 3.1.

"Foreign L/C Deposit" has the meaning assigned thereto in Section 3.1.

"Permitted Foreign L/C Currency" means (i) the Euro and (ii) with the prior
written consent of the Issuing Lender (in the sole and absolute discretion of
the Issuing Lender), any other lawful currency (other than Dollars) which is
freely transferable and convertible into Dollars in the United States currency
market and freely available to the Issuing Lender in the London interbank
deposit market.

"Permitted Foreign L/C Currency Amount" means with respect to each Letter of
Credit issued or extended (or to be issued or extended) in a Permitted Foreign
L/C Currency, the amount of such Permitted Foreign L/C Currency which is
equivalent to the

--------------------------------------------------------------------------------



face amount in Dollars of such Letter of Credit at the most favorable spot
exchange rate determined by the Administrative Agent to be available to it at
approximately 11:00 a.m. (Charlotte, North Carolina time) two (2) Business Days
before such Letter of Credit is issued or extended (or to be issued and
extended). When used with respect to any other sum expressed in Dollars,
"Permitted Foreign L/C Currency Amount" shall mean the amount of such Permitted
Foreign L/C Currency which is equivalent to the amount so expressed in Dollars
at the most favorable spot exchange rate determined by the Administrative Agent
to be available to it at the relevant time.

(b) Section 1.01 of the Credit Agreement shall be amended by deleting the
definitions of "Business Day", "Dollar Amount", "L/C Obligations",
"Reimbursement Obligations" and "U.S. Borrower Guaranty" in their entirety and
substituting, in lieu thereof, the following:

"Business Day" means any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their domestic or international commercial banking business and:

(a) if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any funding, disbursements, settlements and payments in
Dollars in respect of any LIBOR Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any LIBOR Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan,
means a TARGET Day; and

(c) if such day relates to any fundings, disbursements, settlements, issuances
and payments in connection with any Letters of Credit in a Permitted Foreign L/C
Currency, means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

"Dollar Amount" means (a) with respect to each Loan made or continued (or to be
made or continued), or Letter of Credit issued or extended (or to be issued or
extended), in Dollars, the principal amount thereof, (b) with respect to each
Loan made or continued (or to be made or continued), in an Alternative Currency,
the amount of Dollars which is equivalent to the principal amount of such Loan,
at the most favorable spot exchange rate determined by the Administrative Agent
at approximately 11:00 a.m. London time two (2) Business Days before such Loan
is made or continued (or to be made or continued) and (c) with respect to each
Letter of Credit issued or extended (or to be issued or extended) in a Permitted
Foreign L/C Currency, the amount of Dollars which is equivalent to the face
amount of such Letter of Credit, at the most favorable spot exchange rate
determined by the Administrative Agent at approximately 11:00 a.m. London time
two (2) Business Days before such Letter of Credit is issued or extended (or

2

--------------------------------------------------------------------------------



to be issued or extended). When used with respect to any other sum expressed in
an Alternative Currency or a Permitted Foreign L/C Currency, "Dollar Amount"
shall mean the amount of Dollars which is equivalent to the amount so expressed
in such Alternative Currency or Permitted Foreign L/C Currency, as applicable,
at the most favorable spot exchange rate determined by the Administrative Agent
to be available to it at the relevant time.

"L/C Obligations" means at any time, the Dollar Amount equal to the sum of (a)
the aggregate undrawn and unexpired amount of then outstanding Letters of
Credit, (b) the aggregate amount of drawings under Letters of Credit which have
not then been reimbursed pursuant to Section 3.5, and (c) all other interest,
indemnities, Reimbursement Obligations, commissions, fees and expenses owed to
the Issuing Lender and Administrative Agent pursuant to Article III.

"Reimbursement Obligation" means the obligation of each Borrower to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

"U.S. Borrower Guaranty" means the unconditional guaranty by the U.S. Borrower
of the payment of the Obligations of the Borrowers under Article IV of this
Agreement.

(c) Section 2.7 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting, in lieu thereof, the following new
Section 2.7, to read as follows:

"SECTION 2.7 Nature of Obligations; Bankruptcy Limitations; Agreement for
Contribution.

(a) Nature of Obligations. The Borrowers shall be jointly and severally liable
for (x) any Revolving Credit Obligations denominated in the Alternative Currency
and (y) any L/C Obligations of the Belgian Borrower. The Belgian Borrower shall
not be liable for any Revolving Credit Loans in Dollars made to the U.S.
Borrower or any L/C Obligations of the U.S. Borrower.

(b) Bankruptcy Limitations. Notwithstanding anything to the contrary contained
in this Agreement, it is the intention of each Borrower, the Administrative
Agent and the Revolving Credit Lenders that, in any proceeding involving the
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution or insolvency or any similar proceeding with respect to any Borrower
or its assets, the amount of such Borrower's obligations with respect to the
Obligations shall be equal to, but not in excess of, the maximum amount thereof
not subject to avoidance or recovery by operation of Applicable Insolvency Laws
after giving effect to Section 2.7(c). To that end, but only in the event and to
the extent that after giving effect to Section 2.7(c), such Borrower's
obligations with respect to Obligations or any payment made pursuant to such
Obligations would, but for the operation of the first sentence of this Section
2.7(b), be subject to avoidance or recovery in any such proceeding under
Applicable Insolvency Laws after giving effect to Section 2.7(c), the amount of
such Borrower's obligations with respect to the Obligations shall be limited to
the largest

3

--------------------------------------------------------------------------------



amount which, after giving effect thereto, would not, under Applicable
Insolvency Laws, render such Borrower's obligations with respect to the
Obligations unenforceable or avoidable or otherwise subject to recovery under
Applicable Insolvency Laws. To the extent any payment actually made pursuant to
the Obligations exceeds the limitation of the first sentence of this Section
2.7(b) and is otherwise subject to avoidance and recovery in any such proceeding
under Applicable Insolvency Laws, the amount subject to avoidance shall in all
events be limited to the amount by which such actual payment exceeds such
limitation and the Obligations as limited by the first sentence of this Section
2.7(b) shall in all events remain in full force and effect and be fully
enforceable against such Borrower. The first sentence of this Section 2.7(b) is
intended solely to preserve the rights of the Administrative Agent and the
Lenders hereunder against such Borrower in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Borrower nor any other
Person shall have any right or claim under such sentence that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

(c) Agreement for Contribution. The Borrowers hereby agree among themselves
that, if the U.S. Borrower shall make an Excess Payment (as defined below) in
connection with any Alternative Currency Loans made to the Belgian Borrower or
any L/C Obligations of the Belgian Borrower, the U.S. Borrower shall have a
right of contribution from the Belgian Borrower for such Excess Payment. The
payment obligations of the U.S. Borrower under this Section 2.7(c) shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full, and neither Borrower shall exercise
any right or remedy under this Section 2.7(c) against the other Borrower until
the Obligations have been paid in full. For purposes of this Section 2.7(c),
"Excess Payment" shall mean the amount paid by the U.S. Borrower for (x) any
Revolving Credit Obligations in connection with Alternative Currency Loans made
to the Belgian Borrower and (y) any L/C Obligations of the Belgian Borrower. No
Borrower shall have any right of subrogation, indemnity or reimbursement under
Applicable Law in respect of any payment of Revolving Credit Obligations or L/C
Obligations (other than the contribution rights set forth in this Section
2.7(c)) against the other Borrower. No Person other than a Lender or Borrower
may rely on the provisions of this Section 2.7(c). Notwithstanding the
foregoing, should no Default or Event of Default exist or be caused thereby, the
Belgian Borrower may reimburse the U.S. Borrower for any Excess Payment."

(d) Article III of the Credit Agreement is hereby amended by deleting such
Article in its entirety and substituting, in lieu thereof, the following new
Article III, to read as follows:

"ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender agrees to issue commercial letters of credit and standby letters
of credit (collectively, "Letters of Credit") for the account of either Borrower
on any Business Day from the Closing Date to but not including the fifth (5th)
Business Day prior to the Letter

4

--------------------------------------------------------------------------------



of Credit Maturity Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue any Letter of Credit if (a) after giving effect to such issuance, the
Dollar Amount of such L/C Obligations would exceed the Dollar Amount of the L/C
Commitments or (b) prior to such issuance, (1)(i) in the case of a request for a
Letter of Credit by either Borrower in Dollars, the U.S. Borrower has not
deposited with the Administrative Agent an amount in Dollars (or other liquid
assets acceptable to the Administrative Agent (in its sole discretion) subject
to the Administrative Agent's standard advance rates or margin requirements for
such liquid assets) equal to the face amount of such Letter of Credit to be
issued (the "Dollar L/C Deposit") or (ii) in the case of a request for a Letter
of Credit by either Borrower in the Permitted Foreign L/C Currency, the U.S.
Borrower has not deposited with the Administrative Agent an amount in Dollars
(or other liquid assets acceptable to the Administrative Agent (in its sole
discretion) subject to the Administrative Agent's standard advance rates or
margin requirements for such liquid assets) equal to the Dollar Amount of one
hundred and twenty percent (120%) of the face amount of such Letter of Credit to
be issued (the "Foreign L/C Deposit" and together with the Dollar L/C Deposit,
the "L/C Deposit"). Each Letter of Credit shall (a) be denominated in either
Dollars or a Permitted Foreign L/C Currency, (b) shall be in minimum amounts of
$25,000 (or the Permitted Foreign L/C Currency Amount thereof with respect to
any Letter of Credit denominated in a Permitted Foreign L/C Currency), or such
lesser amount as agreed to by the Issuing Lender, (c) be a commercial letter of
credit or standby letter of credit issued to support obligations of the
applicable Borrower or any of their Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (d) expire on a date that is no
later than the one-year anniversary of the Letter of Credit Maturity Date (or
such later date as may be approved by the Issuing Lender in its sole and
absolute discretion) and (e) be subject to the Uniform Customs (for commercial
letters of credit) and/or ISP98 (for standby letters of credit), as set forth in
the Letter of Credit Application or as determined by the Issuing Lender and, to
the extent not inconsistent therewith, the laws of the State of New York. The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender to
exceed any limits imposed by, any Applicable Law. References herein to "issue"
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.

SECTION 3.2 Procedure for Issuance of Letters of Credit. Either Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering (a) to the Issuing Lender at the Administrative Agent's Office a
Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request (which information shall include
the currency (Dollars or the Permitted Foreign L/C Currency) in which the Letter
of Credit shall be denominated) and (b) the applicable L/C Deposit by the U.S.
Borrower. Upon receipt of a completed Letter of Credit Application and the
applicable L/C Deposit, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith (the "L/C Support Documents") in
accordance with its customary procedures and, so long as such Letter of Credit
Application, the L/C Support

5

--------------------------------------------------------------------------------



Documents and any language necessary for the requested Letter of Credit are
finalized in form and substance satisfactory to the Issuing Lender (in the sole
discretion of the Issuing Lender), subject to Section 3.1 and Article VI, the
Issuing Lender shall issue the Letter of Credit requested thereby within five
(5) Business Days by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the Issuing Lender and the
applicable Borrower. The Issuing Lender shall promptly furnish to the applicable
Borrower a copy of such Letter of Credit.

SECTION 3.3 Commissions and Other Charges.

(a) Issuance Fee. The Borrower requesting a Letter of Credit hereunder (or
requesting an extension of a Letter of Credit hereunder) shall pay in advance to
the Issuing Lender an issuance fee (or extension fee, as applicable) with
respect to such Letter of Credit equal to the Dollar amount of the face amount
of such Letter of Credit multiplied by one-half of one percent (0.500%) per
annum calculated and/or pro-rated from the date of issuance (or extension) of
such Letter of Credit to the expiration date of such Letter of Credit. Such
issuance fee (or extension fee) shall be due and payable in advance in full on
the date of issuance (or date of extension) of a requested Letter of Credit.

(b) Other Costs. In addition to the foregoing fees and commissions, the Borrower
requesting such Letter of Credit hereunder shall pay or reimburse the Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit. For clarification purposes, unless
otherwise agreed by the Issuing Lender, the commissions, fees, charges, costs
and expenses of the Borrowers payable pursuant to Article III shall be payable
in Dollars (and in the applicable Dollar Amount for Letters of Credit
denominated in the Permitted Foreign L/C Currency).

SECTION 3.4 Reimbursement Obligation of the Borrowers. (a) In the event of any
drawing under any Letter of Credit, the applicable Borrower that requested such
Letter of Credit agrees to reimburse, in same day funds in the applicable
currency in which such Letter of Credit was denominated (either Dollars or a
Permitted Foreign L/C Currency) the Issuing Lender on each date on which the
Issuing Lender notifies such Borrower of the date and amount of a draft paid
under any Letter of Credit for the amount of (i) such draft so paid and (ii) any
amounts referred to in Section 3.3 incurred by the Issuing Lender in connection
with such payment (other then those payable pursuant to Section 3.5(c) below).
If the applicable Borrower shall fail to reimburse the Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

(b) Exchange Indemnification and Increased Costs. The applicable Borrower that
requested such Letter of Credit shall, upon demand from any Issuing Lender, pay
to such Issuing Lender, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Lender, (ii) any reduction in any amount payable to or
in the effective return on

6

--------------------------------------------------------------------------------



the capital to such Issuing Lender, (iii) any currency exchange loss, in each
case that such Issuing Lender sustains as a result of such Borrower's repayment
in Dollars of any Letter of Credit denominated in an Permitted Foreign L/C
Currency. A certificate of such Issuing Lender setting forth in reasonable
detail the basis for determining such additional amount or amounts necessary to
compensate such Issuing Lender shall be conclusively presumed to be correct save
for manifest error.

SECTION 3.5 Obligations Absolute. Each of the Borrower's obligations under this
Article III (including, without limitation, the Reimbursement Obligations) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which either Borrower may
have or has had against the Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. Each Borrower also agrees that the Issuing Lender
shall not be responsible for, and each of the Borrower's Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among either Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of either Borrower against any beneficiary of such Letter
of Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender's gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. Each of the Borrower's agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on each Borrower and
shall not result in any liability of the Issuing Lender to the either Borrower.
The responsibility of the Issuing Lender to either Borrower in connection with
any draft presented for payment under any Letter of Credit shall, in addition to
any payment obligation expressly provided for in such Letter of Credit, be
limited to determining that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are in conformity with
such Letter of Credit.

SECTION 3.6 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.7 Collateral. (a) The U.S. Borrower hereby grants to the Issuing
Lender a security interest in the following collateral (collectively, the "L/C
Collateral") as collateral security for the prompt payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the L/C
Obligations of both the U.S. Borrower and the Belgian Borrower: all L/C Deposits
for all issued and outstanding Letters of Credit of both Borrowers, and in all
events, all and any replacements, substitutions, profits, products, cash and
non-cash proceeds of the foregoing in any form

7

--------------------------------------------------------------------------------



and wherever located and all books and records in whatever form maintained in
connection with such L/C Collateral. If at any time, the aggregate amount of
Foreign L/C Deposits is less than one hundred and twenty percent (120%) of the
Dollar Amount (as determined by the Administrative Agent under Section 3.7(b),
which determination shall be conclusive absent manifest error) of the aggregate
amount of all Letters of Credit denominated in Permitted Foreign L/C Currency of
both Borrowers, the U.S. Borrower shall make an additional L/C Deposit in
Dollars in an amount equal to such deficiency (such amount to be held as
additional Foreign L/C Deposits). In addition, if at any time, the Issuing
Lender believes, in its reasonable discretion, that it is under-collateralized
in connection with any Letters of Credits denominated in Permitted Foreign L/C
Currency, the U.S. Borrower shall, upon request of the Issuing Lender, make
additional L/C Deposits to adequately collateralize the Issuing Lender in
amounts as reasonably determined by the Issuing Lender.

(b) Compliance and Payments. The Borrowers' compliance with this Section 3.7
shall be tested at any time and from time to time by the Administrative Agent at
its sole discretion, but in any event shall be tested on (A) the date on which
either Borrower requests the Lenders issue or extend a Letter of Credit and (B)
the date an interest payment is due under Section 5.1(d). Each such repayment
pursuant to this Section 3.7 shall be accompanied by any amount required to be
paid pursuant to Section 5.9."

(e) Section 5.1(c) of the Credit Agreement is hereby amended by deleting such
subsection (c) in its entirety and substituting, in lieu thereof, the following
new subsection (c) to read as follows:

"(c) Default Rate. Subject to Section 12.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 12.1(a), (b),
(j) or (k), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrowers
shall no longer have the option to request LIBOR Rate Loans, Alternative
Currency Loans or, Swingline Loans or Letters of Credit, (B) all outstanding
LIBOR Rate Loans shall bear interest at a rate per annum of two percent (2%) in
excess of the rate then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans, and (C) all outstanding
Base Rate Loans, Letters of Credit and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document.
Interest shall continue to accrue on the Obligations after the filing by or
against the U.S. Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign."

(f) Section 5.4 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting, in lieu thereof, the following new
Section 5.4 to read as follows:

"SECTION 5.4 Manner of Payment.

8

--------------------------------------------------------------------------------



(a) Loans Denominated in Dollars and Letters of Credit. Each payment by the
either Borrower on account of the principal of or interest on any Loan or any
Letter of Credit denominated in Dollars or of any fee, commission or other
amounts (including the Reimbursement Obligation with respect to any Letter of
Credit) payable to the Lenders (or the Issuing Lender) under this Agreement
(except as set forth in Section 5.4(b) and (c)) shall be made in Dollars not
later than 1:00 p.m. on the date specified for payment under this Agreement to
the Administrative Agent at the Administrative Agent's Office for the account of
the Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages (except as specified below)
in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. With respect to each Letter of Credit, each payment of the Issuing
Lender's fees commissions shall be made in like manner, but for the account of
the Issuing Lender.

(b) Loans Denominated in the Alternative Currency. Each payment by either
Borrower on account of the principal of or interest on the Loans denominated in
any Alternative Currency shall be made in such Alternative Currency (or as
agreed to in writing by the Administrative Agent, in Dollars) no later than
11:00 a.m. (the time of the Administrative Agent's Correspondent) on the date
specified for payment under this Agreement to the Administrative Agent's account
with the Administrative Agent's Correspondent for the account of the Lenders
(other than as set forth below) pro rata in accordance with their respective
Revolving Credit Commitment Percentages (except as set forth below) in
immediately available funds, and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before 12:00
noon (the time of the Administrative Agent's Correspondent) on such day shall be
deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 12:00 noon (the time of the Administrative
Agent's Correspondent) shall be deemed to have been made on the next succeeding
Business Day for all purposes.

(c) Letters of Credit Denominated in the Permitted Foreign L/C Currency. Each
payment by either Borrower on account of any Letter of Credit denominated in a
Permitted Foreign L/C Currency (including the Reimbursement Obligations with
respect to any Letter of Credit denominated in a Permitted Foreign L/C Currency)
shall be made in such Permitted Foreign L/C Currency (or as agreed to in writing
by the Administrative Agent, in Dollars) no later than 11:00 a.m. (the time of
the Issuing Lender) on the date specified for payment under this Agreement to
the Issuing Lender's account in immediately available funds, and shall be made
without any set-off, counterclaim or deduction whatsoever. Any payment received
after such time but before 12:00 noon (the time

9

--------------------------------------------------------------------------------



of the Issuing Lender) on such day shall be deemed a payment on such date for
the purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 12:00
noon (the time of the Issuing Lender) shall be deemed to have been made on the
next succeeding Business Day for all purposes. With respect to each Letter of
Credit denominated in an Permitted Foreign L/C Currency, each payment to the
Administrative Agent of the Issuing Lender's fees or commissions shall be made
in like manner, but for the account of the Issuing Lender .

(d) Upon receipt by the Administrative Agent of each payment set forth in
Section 5.4(a), (b) and (c) above, the Administrative Agent shall distribute to
each Lender at its address for notices set forth herein its pro rata share of
such payment in accordance with such Lender's Commitment Percentage, (except as
specified below) and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent of the Issuing Lender's fees
shall be made in like manner, but for the account of the Issuing Lender. Each
payment to the Administrative Agent of Administrative Agent's fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 5.9, 5.10, 5.11 or 14.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment."

(g) Sections 5.8, 5.9, 5.10, 5.11 and 5.12 of the Credit Agreement are hereby
amended by deleting such Sections in their entirety and substituting, in lieu
thereof, the following new Sections 5.8, 5.9, 5.10, 5.11 and 5.12 to read as
follows:

"SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate, Alternative Currency and Permitted
Foreign L/C Currency Availability. If with respect to any Interest Period for
any LIBOR Rate Loan or with respect to any Letter of Credit in a Permitted
Foreign L/C Currency the Administrative Agent or any Lender (after consultation
with the Administrative Agent) shall determine that (i) by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in the Alternative Currency in the applicable amounts are not being
quoted on Telerate Page 3750 or offered to the Administrative Agent or such
Lender for such Interest Period, (ii) a fundamental change has occurred in the
foreign exchange or interbank markets with respect to the Alternative Currency
or Permitted Foreign L/C Currency (including, without limitation, changes in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls) or (iii) it has become otherwise
materially impractical for the Administrative Agent or the Lenders to make such
Loan in the Alternative Currency or such Letter of Credit in the Permitted
Foreign L/C Currency, then the Administrative Agent shall forthwith give notice
thereof to the Borrower Agent. Thereafter, until the Administrative Agent
notifies the Borrower Agent that such circumstances no longer exist, the
obligation of the Lenders to make LIBOR Rate Loans, Alternative Currency Loans
or Letters of Credit in such Permitted Foreign L/C Currency, as applicable, and
the right of the Borrowers to convert any Loan to or continue any Loan as a
LIBOR Rate Loan or an Alternative Currency Loan, as applicable, shall be
suspended, and the

10

--------------------------------------------------------------------------------



Borrowers shall repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan or Alternative
Currency Loan, as applicable, together with accrued interest thereon, on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan
or Alternative Currency Loan, as applicable, or, in the case of a Loan made to
the U.S. Borrower, convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan in Dollars as of the last day of such
Interest Period; provided that if the U.S. Borrower elects to make such
conversion, the U.S. Borrower shall pay to the Administrative Agent and the
Lenders any and all costs, fees and other expenses incurred by the
Administrative Agent and the Lenders in effecting such conversion.

(b) Laws Affecting LIBOR Rate, Alternative Currency and Permitted Foreign L/C
Currency Availability. If, after the date hereof, the introduction of, or any
change in, any Applicable Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan, any Alternative Currency Loan or a Letter of Credit in a
Permitted Foreign L/C Currency, such Lender shall promptly give notice thereof
to the Administrative Agent and the Administrative Agent shall promptly give
notice to the Borrower Agent and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower Agent that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans,
Alternative Currency Loans or Letters of credit in such Permitted Foreign L/C
Currency, as applicable, and the right (if any) of the Borrowers to convert any
Loan or continue any Loan as a LIBOR Rate Loan or an Alternative Currency Loan,
as applicable, shall be suspended and thereafter the U.S. Borrower may select
only Base Rate Loans hereunder and the Belgian Borrower shall not be permitted
to make any borrowings under this Agreement, and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan or an Alternative Currency
Loan, as applicable, to the end of then current Interest Period applicable
thereto as a LIBOR Rate Loan or Alternative Currency Loan, as applicable, the
applicable LIBOR Rate Loan or an Alternative Currency Loan, as applicable, shall
immediately be repaid, together with accrued interest thereon and any amount
payable under Section 5.9, or converted (if a LIBOR Rate Loan in Dollars to the
U.S. Borrower) to a Base Rate Loan in Dollars for the remainder of such Interest
Period; provided that if the U.S. Borrower elects to make such conversion, the
U.S. Borrower shall pay to the Administrative Agent and the Lenders any and all
costs, fees and other expenses incurred by the Administrative Agent and the
Lenders in effecting such conversion.

(c) Exchange Indemnification and Increased Costs. Each of the U.S. Borrower and
Belgian Borrower shall, upon demand from the Administrative Agent, pay to the
Administrative Agent or any applicable Lender, the amount of (i) any loss or
cost or increased cost incurred by the Administrative Agent or any applicable
Lender, (ii) any reduction in any amount payable to or in the effective return
on the capital to the

11

--------------------------------------------------------------------------------



Administrative Agent or any applicable Lender, (iii) any interest or any other
return, including principal, foregone by the Administrative Agent or any
applicable Lender as a result of the introduction of, change over to or
operation of the Euro or any Permitted Foreign L/C Currency, or (iv) any
currency exchange loss, that Administrative Agent or any Lender sustains as a
result of any payment being made by such applicable Borrower in a currency other
than that originally extended to such Borrower or as a result of any other
currency exchange loss incurred by the Administrative Agent or any applicable
Lender under this Agreement; provided, however, that the Belgian Borrower shall
only be responsible for any such amounts owed in connection with Alternative
Currency Loans and any Letters of Credit requested by the Belgian Borrower. A
certificate of the Administrative Agent setting forth the basis for determining
such additional amount or amounts necessary to compensate the Administrative
Agent or the applicable Lender shall be conclusively presumed to be correct save
for manifest error.

SECTION 5.9 Indemnity. Each of the U.S. Borrower and Belgian Borrower hereby
agrees to indemnify each of the Lenders against any loss or expense which may
arise or be attributable to each Lender's obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan or Letter
of Credit (a) as a consequence of any failure by a Borrower to make any payment
when due of any amount due hereunder in connection with a LIBOR Rate Loan, an
Alternative Currency Loan or a Letter of Credit in a Permitted Foreign L/C
Currency, (b) due to any failure of a Borrower to borrow, continue or convert on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan, an Alternative Currency Loan or a Letter of Credit in a
Permitted Foreign L/C Currency on a date other than the last day of the Interest
Period therefor; provided, however, that the Belgian Borrower shall only be
responsible for any indemnification owed in connection with Alternative Currency
Loans and any Letters of Credit requested by the Belgian Borrower. The amount of
such loss or expense shall be determined, in the applicable Lender's sole
discretion, based upon the assumption that such Lender funded its Revolving
Credit Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower Agent through the Administrative
Agent and shall be conclusively presumed to be correct save for manifest error.

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

12

--------------------------------------------------------------------------------



(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.11 and the
imposition of, or any change in the rate of any Excluded Taxes payable by such
Lender or the Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or an
Alternative Currency Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Issuing Lender of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing
Lender hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender or the Issuing Lender, the applicable Borrower
shall promptly pay to any such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered; provided, however, that the Belgian Borrower shall only be responsible
for any such amounts owed in connection with Alternative Currency Loans and any
Letters of Credit requested by the Belgian Borrower.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender's or the Issuing Lender's holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender's or the Issuing Lender's capital or on the
capital of such Lender's or the Issuing Lender's holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender's or the Issuing Lender's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Lender's policies and the policies of
such Lender's or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
Issuing Lender the Borrowers shall promptly pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender's or the Issuing Lender's
holding company for any such reduction suffered; provided, however, that the
Belgian Borrower shall only be responsible for any such amounts owed in
connection with Alternative Currency Loans and any Letters of Credit requested
by the Belgian Borrower.

13

--------------------------------------------------------------------------------



(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower Agent
shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or the Issuing Lender's right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower
Agent of the Change in Law giving rise to such increased costs or reductions and
of such Lender's or the Issuing Lender's intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

SECTION 5.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if either Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10)
Business Days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant

14

--------------------------------------------------------------------------------



Governmental Authority; provided, however, that the Belgian Borrower shall only
be responsible for any such amounts owed in connection with Alternative Currency
Loans and any Letters of Credit requested by the Belgian Borrower. A certificate
as to the amount of such payment or liability delivered to the Borrower Agent by
a Lender or the Issuing Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.

(d) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower Agent (with a copy to the Administrative Agent),
at the time or times prescribed by Applicable Law or reasonably requested by the
Borrower Agent or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower Agent or the Administrative Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower Agent or the Administrative Agent as will enable the
Borrower Agent or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that a Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower Agent or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by

15

--------------------------------------------------------------------------------



Applicable Law to permit the Borrower Agent to determine the withholding or
deduction required to be made.

(e) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by a Borrower or
with respect to which such Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.

(f) Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment and the L/C Commitment.

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires either Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding, issuing or booking
its Loans or Letters of Credit hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
Agent hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
5.10, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
5.11, or if any Lender defaults in its obligation to fund Loans or Letters of
Credit hereunder, then the Borrower Agent may, at its sole expense and effort,
upon notice to such Lender

16

--------------------------------------------------------------------------------



and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 14.10), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that

(i) the Borrower Agent shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply."

(h) Section 5.14 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting, in lieu thereof, the following new
Section 5.14 to read as follows:

"SECTION 5.14 Regulatory Limitation. In the event, as a result of increases in
the value of the Alternative Currency or the Permitted Foreign L/C Currency
against the Dollar or for any other reason, the obligation of any of the Lenders
or Issuing Lender to make Loans or Letters of Credit (taking into account the
Dollar Amount of the Obligations and all other indebtedness required to be
aggregated under 12 U.S.C.A. 84, as amended, the regulations promulgated
thereunder and any other Applicable Law) is determined by such Lender to exceed
its then applicable legal lending limit under 12 U.S.C.A. 84, as amended, and
the regulations promulgated thereunder, or any other Applicable Law, the amount
of additional Extensions of Credit such Lender shall be obligated to make or
issue or participate in hereunder shall immediately be reduced to the maximum
amount which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Revolving Credit Commitment Percentages and,
to the extent necessary under such laws and regulations (as determined by each
of the Lenders, with respect to the applicability of such laws and regulations
to itself)."

17

--------------------------------------------------------------------------------



(i) Section 6.3(d) of the Credit Agreement is hereby amended by deleting such
subsection (d) in its entirety and substituting, in lieu thereof, the following
new subsection (d) to read as follows:

"(d) Compliance with Borrowing Limits. The U.S. Borrower and the Belgian
Borrower shall have demonstrated compliance with Sections 2.4(b) and 3.7, as
applicable, (i) on the borrowing, conversion or continuation date with respect
to such Revolving Credit Loan or after giving effect to the such Revolving
Credit Loans to be made, converted or continued on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date."

(j) Section 8.1(c) of the Credit Agreement is hereby amended by deleting such
subsection (c) in its entirety and substituting, in lieu thereof, the following
new subsection (c) to read as follows:

"(c) Accounts Receivable Aging. The Borrower Agent shall deliver to the
Administrative Agent, (x) within forty-five (45) days after the end of each the
first three fiscal quarters of each Fiscal Year and (y) within one hundred and
twenty (120) days after the end of each Fiscal Year, (commencing with the fiscal
quarter ended September 30, 2008), a reconciliation of Consolidated trade
accounts receivable (which shall be net of applicable reserves (as determined in
accordance with GAAP) and which shall agree to the U.S. Borrower's publicly
filed financial statements on Form 10-K and Form 10-Q), to the Borrowers'
Eligible Accounts Receivable, which will include the customer name and customer
account balance for each trade account receivable that does not constitute an
Eligible Account Receivable. The Borrower Agent shall provide, at the
Administrative Agent's request (but no more frequently than quarterly), (i) the
aged trial balances that comprise the Borrowers Consolidated trade accounts
receivable balance (including, without limitation, sufficient information and
assistance from the Borrower Agent to verify the Borrower's ineligible accounts
receivable and Eligible Accounts Receivables and (ii) a revised Schedule
7.1(l)."

(k) Section 9.11 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting, in lieu thereof, the following new
Section 9.11, to read as follows:

"SECTION 9.11 Maintenance of Depository Relationship. The Borrower Agent shall
establish and maintain their primary domestic deposit accounts, cash management
and treasury management services with the Administrative Agent and/or any
Affiliates of the Administrative Agent (including Wells Fargo Bank, N.A.)."

(l) Section 12.2(c) of the Credit Agreement is hereby amended by deleting such
subsection (c) in its entirety and substituting, in lieu thereof, the following
new subsection (c) to read as follows:

"(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers' Obligations; provided,
however, that the

18

--------------------------------------------------------------------------------



Belgian Borrower shall only be responsible for any such amounts owed in
connection with Alternative Currency Loans and any Letters of Credit requested
by the Belgian Borrower (including, without limitation, all principal, interest,
fees, indemnities, documented out-of-pocket expenses, reasonable legal fees or
other amounts owed under this connection with this Agreement in connection with
such Alternative Currency Loans or Letters of Credit)."

(m) Section 14.3(a) of the Credit Agreement is hereby amended by deleting such
subsection (a) in its entirety and substituting, in lieu thereof, the following
new subsection (a) to read as follows:

"(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit."

Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of the date above
stated (the "Third Amendment Effective Date"):

(a) The Administrative Agent shall have received an executed original of this
Amendment by each Borrower and the Lenders;

(b) The Administrative Agent shall have received an amendment fee of $25,000
from the Borrowers to induce the Lender to enter into this Amendment;

(c) The Administrative Agent shall have received executed copies of the
resolutions duly adopted by the board of directors or other governing body of
each of the Borrowers, as applicable, authorizing the transactions contemplated
hereby and the execution, delivery and performance of this Amendment; and

(d) The receipt by the Administrative Agent of any other documents or
instruments reasonably requested by the Administrative Agent in connection with
the execution of this Amendment.

19

--------------------------------------------------------------------------------



Limited Effect of Amendment. Except as expressly modified herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time. On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder," "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Credit
Agreement, the Notes and each of the other Loan Documents to "the Credit
Agreement", "thereunder", "thereof" or words of lie import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment constitutes a "Loan Document" as
defined in the Credit Agreement.

Representations and Warranties. After giving effect to the amendments set forth
herein, each Borrower hereby certifies that (a) each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the Third Amendment Effective
Date as if fully set forth herein (except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date) and (b) no Default or Event of Default has
occurred and is continuing as of the Third Amendment Effective Date.

Release. For and in consideration of the agreements of the Administrative Agent
and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrowers hereby forever release and discharge the Administrative Agent and the
Lenders, each of their respective officers, directors, employees, agents,
affiliates, representatives, successors and assigns (collectively, the "Released
Parties") from any and all claims, causes of actions, damages and liabilities of
any nature whatsoever, known or unknown, which the Borrowers ever had, now has
or might hereafter have against one or more of the Released Parties which
relates, directly or indirectly, to the Loan Documents or the transactions
relating thereto (collectively "Claim"), to the extent that any such Claim shall
be based in whole or in part upon facts, circumstances, actions or events
existing on or prior to the date hereof.

Covenant Not to Sue. The Borrowers, on behalf of themselves and their
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenant and agree with and in favor of each
Released Party that they will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any Claim released,
remised and discharged by the Borrowers pursuant to Section 6 above. If the
Borrowers or any of their respective successors, assigns or other legal
representatives, or any Loan Party, or its respective successors, assigns, and
other legal representatives violates the foregoing covenant, each of the
Borrowers, for itself and its respective successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys' fees and costs incurred by any Released Party as a result of such
violation.

20

--------------------------------------------------------------------------------



Miscellaneous.

Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the State of New York.

Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their beneficiaries, successors and assigns.

Further Assurances. The parties hereto shall execute and deliver such additional
documents and take such additional action as may be necessary or desirable to
effectuate the provisions and purposes of this Amendment.

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

Continued Perfection. The Borrowers consent to the filing by the Administrative
Agent of appropriate UCC-3 Financing Statement Amendments adding the applicable
L/C Collateral against the U.S. Borrower.

Obligation to Pay Fees/Costs. The Borrowers acknowledge that Section 14.3(a) of
the Credit Agreement requires that Borrowers pay all reasonable outstanding fees
and out-of-pocket charges and other expenses of the Administrative Agent for the
preparation of this Amendment, including, without limitation, all outstanding
K&L Gates LLP legal fees.

Belgian Legal Opinion. Within thirty (30) days after the Third Amendment
Effective Date, the Administrative Agent shall have received a favorable opinion
of Belgian counsel addressed to the Administrative Agent and the Lenders, in
form and substance satisfactory to the Administrative Agent, with respect to
this Amendment, the Collateral and such other matters as the Lenders shall
request. Should the Borrowers default on the obligations hereunder, such default
shall be deemed an "Event of Default" under the Credit Agreement and the other
Loan Documents, and immediately after the passage of the applicable date set
forth herein, and without any rights to cure provided for in the Credit
Agreement and in the Loan Documents, the Lender shall be entitled to exercise
all of its remedies under the Credit Agreement and the other Loan Documents.

Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and

21

--------------------------------------------------------------------------------



effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute an original of this Amendment as well as any facsimile,
telecopy or other reproduction hereof.

[Signature Pages To Follow]

 

 

 

 

 

 

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

TEKELEC

,
as Borrower and Borrower Agent



By:          /s/ William H. Everett
Name:    William H. Everett
Title:      SVP & CFO

 

TEKELEC INTERNATIONAL, SPRL

,
as Borrower



By:          /s/ William H. Everett
Name:    William H. Everett
Title:      Director

 

 

--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

,
as Administrative Agent, Swingline Lender, Issuing
Lender and Lender

By:          /s/ C. Douglas Riddle
Name:    C. Douglas Riddle
Title:       Sr. Vice President